In a products liability action, the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Vaccaro, J.), entered December 4, 1989, which, upon a ruling granting the defendants’ motion to dismiss the complaint for failure to establish a prima facie case made at *743the close of all the evidence and after the jury was unable to reach a verdict, is in favor of the defendants and against them dismissing the complaint.
Ordered that the judgment is reversed, on the law, the complaint is reinstated, and a new trial is granted, with costs to abide the event.
The plaintiffs established a prima facie case sounding in strict products liability for design defects and a failure to warn (see, Voss v Black & Decker Mfg. Co., 59 NY2d 102). The weight to be accorded the opinions rendered by the amply qualified plaintiffs’ experts on the issue of causation was for the jury to determine (see, Felt v Olson, 51 NY2d 977; Natale v Niagara Mohawk Power Corp., 135 AD2d 955; Kruly v Eastman Kodak Co., 77 AB2d 806). Accordingly, the trial court improperly awarded the defendants judgment as matter of law. Balletta, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.